Citation Nr: 1624704	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  09-13 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the residuals of loss of consciousness or traumatic brain injury (TBI).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Albuquerque, New Mexico, regional office (RO) of the Department of Veterans Affairs (VA).  

This appeal was previously before the Board in July 2014, when it denied entitlement to service connection for a disability of the right side of the body manifested by aches, numbness, cramps, tingling, and itches; entitlement to service connection for insomnia; and entitlement to service connection for the residuals of loss of consciousness or TBI.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  

In a January 2016 Memorandum Decision, the Court vacated that portion of the July 2014 decision that denied entitlement to service connection for loss of consciousness or TBI.  The matter has now been returned to the Board for action consistent with the January 2016 decision.  The appeals for the remaining two issues were considered abandoned by the Veteran.  VBMS 1/29/16, CAVC Decision #2, p. 57-61.  

As noted in the July 2014 decision, the Veteran's April 2009 request for a hearing before a Veterans Law Judge was withdrawn in August 2009.  The transcript of a hearing before a hearing officer is in the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.






REMAND

The Veteran states that he sustained a trauma to his head during a parachute jump in active service, which resulted in a loss of consciousness.  He believes that he has TBI as a result of this injury.  

The July 2014 Board decision based its denial of service connection for TBI in large part on an opinion from an April 2013 VA examiner.  This opinion includes an extensive quote from the thoughts of the "THE NEUROPSYCHOLOGIST WHO EXAMINED HIM."  The quote reads:

The simple answer to this is that the head injury would've been classified as mild.  In such cases, as I'm sure you already know, full recovery happens.  When people complain of these lingering effects, it is explained by other factors, generally psychiatric, secondary gain, etc.  Considering the fact that he remained in the military for several years after the documented TBI clearly shows that he remained functional.  The military isn't going to keep someone in who loses function, has cognitive problems, especially during peace time.  
 
Unfortunately, while the opinion indicates that the neuropsychologist is a female, it did not provide the name of this neuropsychologist or a copy of the opinion from which the quote is taken.  VBMS 4/15/13, VA Examination, p. 1.  

In January 2016, the Court determined that the Board failed to provide adequate reasons and bases as to why the April 2013 opinion by Dr. R.J.M. was adequate for rating purposes.  More specifically, the Court found the argument that the unnamed neuropsychologist must be Dr. S.S.L., as she was the only woman neuropsychologist who had previously examined the Veteran, amounts to a post hoc rationalization which it would not accept.  Further, the Court notes that without a written copy it was unable to determine if the opinion of the unnamed neuropsychologist was based on an accurate factual premise, and that it followed they were unable to determine if the opinion by Dr. R.J.M. was adequate.  VBMS 1/29/16, CAVC Decision #2, p. 57-61.  

The Board notes that the Court's rationale continues to apply, as it is unable to conclude definitively that the neuropsychologist quoted by Dr. R.J.M. was indeed Dr. S.S.L.  Furthermore, the Board is unable to address whether or not the opinion of the neuropsychologist is based on an accurate factual premise without a copy of the complete opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who authored the April 2013 opinion, Dr. R.J.M.  The examiner should identify the name of the neuropsychologist quoted in his opinion.  He should state whether or not this was Dr. S.S.L. or another neuropsychologist.  A copy of the opinion from which the quote is taken should be obtained and placed in the claims file.  If there is no written copy, the examiner must state which records were used by the neuropsychologist to provide the opinion from which the quote was taken.  

2.  If, and only if, Dr. R.J.M. is no longer available or is unable to complete the development requested above, the claims file must be provided to another VA examiner of equal qualifications in order to obtain an opinion regarding the current diagnosis and etiology of the Veteran's claimed residuals of loss of consciousness and TBI.  An additional examination should be scheduled only if deemed necessary by the examiner.  After a review of the claims file and the completion of any examination that might be required, the examiner should provide the following opinions:

a) Does the Veteran have a current diagnosis of TBI?  If not, does he have any other current disabilities that may be attributed to a head trauma with loss of consciousness?

b) For each current diagnosis identified in (a) (other than the post traumatic headaches for which service connection has already been established), is it as likely as not that this disability was incurred due to active service?  For the purposes of this opinion, the Veteran's description of a head trauma in service should be deemed credible.  

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




